154 U.S. 563
14 S.Ct. 1200
19 L.Ed. 165
WILLIAM R. DUTTONv.JOHN G. PLAIRET et al.
No. 184.
November 8, 1869.

Mr. Chief Justice CHASE delivered the opinion of the court.


1
The same questions substantially are presented in this case as in the case of Bronson v. Rhodes (heretofore decided at this term) 7 Wall. 229. The principles settled by that judgment require that the judgment of the supreme court of Pennsylvania be affirmed, and it is so ordered.


2
David W. Sellers, for plaintiff in error.